DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on August 19, 2022 and wherein the Applicant has amended claims 33, 35, 40, 48, 52, 55, 59, 63-64, cancelled claim 51, and claims 1-32 were previously cancelled. 
In virtue of this communication, claims 33-50, 52-64 are currently pending in this Office Action.
With respect to the Domestic Priority issue, as set forth in the previous office action, the applicant argument, see the last paragraph of page 9 and the first paragraph of page 10 in Remarks filed on August 19, 2022, have been fully considered and the argument is persuasive. Therefore, the Domestic Priority issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claim 51 under 35 USC §101, as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claim 51, and argument, see paragraph 2 of page 10 in Remarks filed on August 19, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claim 51 under 35 USC §101, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 35, 40, 48, 55, 59 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 10 in Remarks filed on August 19, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 35, 40, 48, 55, 59 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 52, 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over DlbAC4 (“DolbyTM AC-4: Audio Delivery for Next-Generatin Entertainment Services”, pp.1-30, June 2015) and in view of reference Fuchs et al. (US 20110238426 A1, hereinafter Fuchs).
Claim 33: DbyAC4 teaches a method (Title and Introduction, p.2, the left side of fig. 1) for generating a bitstream (AC-4 bitstream in fig. 1 of p.3); wherein the bitstream comprises a sequence of superframes for a sequence of frames of an immersive audio signal (including mono/stereo mix signal, 5.1 or 7.1 surround channel mix signals, audio object based mix signal in fig. 1, p.3 and immersive multichannel signal encoded by A_JOT encoding, Section 3.7 Advanced Joint Channel Coding, p.8; sequenced AC-4 Sync Frames, each of TOCs having substream 0, 1, …, N in each of AC-4 frames, and thus, superframe with respect to multiple substreams in fig. 10, p.11, details in fig. 11 in p.12); wherein the method comprises, repeatedly for the sequence of superframes (the sequence of AC-4 Sync Frame as the superframe in fig. 10), 
inserting coded audio data for one or more frames of one or more downmix channel signals (downmix object-based audio in fig. 15 of p.19; encoded audio data in one or more substream 0, …, N as the claimed one or more frames in fig. 10, p.11) derived from the immersive audio signal (fig. 1, input to the DolbyTM AC-4 Encoder in fig. 1), into data fields of a superframe (the most right side of fig. 11, insertion by the part of DolbyTM AC-4 Encoder in fig. 17, p.21), wherein each frame in the one or more frames is coded in the superframe to support frame level synchronization operations by a recipient device of the immersive audio signal in case of bit errors in the immersive audio signal (the sync word at beginning of each frame in the superframe to allow a decoder to easily identify frame boundaries and begin decoding, section 4 Overview of Bitstream Syntax in fig. 10, p.10-11; including overcoming audible audio errors, potential sync errors, p.14, section 5 System Features); and 
inserting metadata for reconstructing one or more frames of the immersive audio signal from the coded audio data into a metadata field of the superframe (metadata in each of substream 0, …, N in fig. 10, and insertion by the part of DolbyTM AC-4 Encoder in fig. 17, p.21).
However, DbyAC4 does not explicitly teach wherein the frame level synchronization operations is the frame level re-synchronization operations.
Fuchs teaches an analogous field of endeavor by disclosing a method for generating a bitstream (title and abstract, ln 1-15 and fig. 6) and wherein superframe is disclosed (super frame as present frame wherein a first frame has a first_tcx_flag being set, para 144; e.g., in fig. 10) and wherein each frame in the one or more frames is coded in the superframe to support frame level re-synchronization operations by a recipient device of the immersive audio signal in case of bit errors in the immersive audio signal (super frame at least including multiple audio frames in fig. 10A; each of context resets or arith_reset_flags at the start of each of the audio frames in fig. 10A; such regular reset to limit the dependence of the coding of the present frame from the previous frame, and allows the decoder to resynchornize its states with the encoder even when an error of transmission occurs and the decoded signal can then be recovered after a reset point, para 185) for benefits of improving efficiency of bit error correction by reschronization (para 185) in a less overhead in bit rate (para 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the superframe and wherein each frame in the one or more frames is coded in the superframe to support frame level re-synchronization operations by the recipient device of the immersive audio signal in case of bit errors in the immersive audio signal, as taught by Fuchs, to wherein each frame in the one or more frames is coded in the superframe to support frame level synchronization operations by the recipient device of the immersive audio signal in case of bit errors in the immersive audio signal, as taught by DbyAC4, for the benefits discussed above.
Claim 52 has been analyzed and rejected according to claim 33 above (DbyAC4, disclosed audio decoder in the DolbyTM AC-4 Encoder, the right side in fig. 1).
Claim 63 has been analyzed and rejected according to claim 1 above (DbyAC4, via the DolbTM AC-4 encoder, the left side in fig. 1).
Claim 64 has been analyzed and rejected according to claim 52 above.

Claims 34-47, 50, 53-62 are rejected under 35 U.S.C. 103 as being unpatentable over ? DlbAC4 (above) and in view of references Fuchs (above) and STD2 (“ISO/IEC 23003-2, 1st Edition, Information Technology – MPEG Audio Technologies, Part 2: Spatial Audio Object Coding SAOC”, standards, October 1, 2010).
Claim 34: the combination of DbyAC4 and Fuchs teaches all the elements of claim 34, according to claim 33 above, including inserting the header field into the superframe (DbyAC4, a field including Sync Word and Frame Size in fig. 10 and Fuchs, inserting arith_reset_flag of frames or as demand, etc. in fig. 10A-10B), except the header field is indicative of a size of the metadata field of the superframe.
STD2 teaches an analogous field of endeavor by disclosing a method (title and Encoder, Annex D) and wherein a header field in a superframe is inserted into a superframe (SAOCSpecificConfig() field in the bitstream, Section 6.2, Definition, p.35); and the header field is indicative of a size of the metadata field of the superframe (the SAOCSpecificConfig() includes SAOCExtensionConfig() field in table 5, Syntax of SAOCSpecificConfig(), p.23; The SAOCSpecificConfig() field includes ObjectMetaData() in table 12, p.25; the ObjectMetaData() includes bsNumByteMetaData[] for each audio object in table 13, i.e., indicative of the size of the metadata field) for benefits of populating a standard everyone can follow such that devices around the world can smoothly communicate each globally (well-known in the art, about ISO/IEC standards). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the header field is indicative of the size of the metadata field of the superframe, to the inserting the header field into the superframe in the method, as taught by the combination of DbyAC4 and Fuchs, for the benefits discussed above.
Claim 35: the combination of DbyAC4, Fuchs, and STD2 further teaches, according to claim 34 above, the metadata field has a data size no greater than a maximum size (STD2, number of byte of the metadata defined bsNumByteMetaData, p.26); the header field is indicative of an adjustment value (STD2, defined in SAOCSpecificConfig() in table 5, e.g., depending on SAOCExtensionConfig() in the table 5, p.23); and the size of the metadata field of the superframe corresponds to the maximum possible size minus the adjustment value (DbyAC4, the metadata field is part of the header in fig. 11, and STD2, defined bsSaocExtLen and bsSaocExtLenAdd and bsSaocExtLenAddAdd in table 6, and thus, the added length in the metadata is the added length in the header, the total length of the metadata minus the added length is inherency the length of the original metadata).
Claim 36 has been analyzed and rejected according to claims 34-35 above and the combination of DbyAC4, Fuchs, and STD2 further teaches, wherein a size indicator for the size of the metadata field (STD2, e.g., bsSaocExtLen, including bsSaocExtLenAdd, etc. and represented by nFillBits in table 6, p.24) and the size indicator exhibits a different resolution for different size ranges of the size of the metadata field (STD2, e.g., depending on the bsSaocExtLenAdd, bsSaocExtLenAddAdd, and bsSaocExtLen, i.e., resolution of the size range inherently).
Claim 37:  the combination of DbyAC4, Fuchs, and STD2 further teaches, according to claim 36 above, wherein the metadata for reconstructing the one or more frames of the immersive audio signal exhibits a statistical size distribution of the size of the metadata (STD2, depending on the bsSaocExtLenAddAdd, bsSaocExtLenAdd, and bsSaocExtLen in table 6); and the resolution of the size indicator is dependent on the size distribution of the metadata (STD2, the discussion above).
Claim 38:  the combination of DbyAC4, Fuchs, and STD2 further teaches, according to claim 33 above, wherein inserting a header field into the superframe (DbyAC4, the header including frame size and sync word in fig. 10, details in fig. 11 and STD2, SAOCSpecificConfig() as the header); and the header field is indicative of whether or not the superframe comprises a configuration information field (including flags such as bsLowDelayMode, bsFreqRes, bsNumDmxChannels, etc., in table 5, p.23), and/or the header field is indicative of the presence of a configuration information field (table 5, p.23, including bsNumObjects, bsNumDmxChannels, etc., in table 5, p.23).
Claim 39 has been analyzed and rejected according to claims 33, 38 above, and the combination of DbyAC4, Fuchs, and STD2 further teaches, the configuration information field is indicative of a number of downmix channel signals represented by the data fields of the superframe (STD2, bsNumDmxChannels in table 5, p.23).
Claim 40:  the combination of DbyAC4 and STD2 further teaches, according to claim 33 above, wherein inserting a configuration information field into the superframe (STD2, the discussion in claim 38 above, table 5); and the configuration information field is indicative of a maximum size of the metadata field (STD2, SaocExtNum or nFillBits in table 6, p.24).
Claim 41:  the combination of DbyAC4, Fuchs, and STD2 further teaches, according to claim 33 above, wherein a. the method comprises inserting a configuration information field into the superframe (STD2, the discussion in claim 38 above, table 5); and the configuration information field is indicative of an order of a soundfield representation signal comprised within the immersive audio signal (DbyAC4, pointer order defined by Substream Index Table in fig. 11 and mapping function j determining a set and order of audio objects in the combined SAOC bitstream, 7.11.2, p.73).
Claim 42:  the combination of DbyAC4, Fuchs, and STD2 further teaches, according to claim 33 above, wherein inserting a configuration information field into the superframe (STD2, the discussion in claim 38 above, table 5); and the configuration information field is indicative of a frame type and/or a coding mode used for coding each one of the one or more downmix channel signals (DbyAC4, core decoding mode, section 6.1, Encoding and Decoding Scenarios for Immersive Audio, p.18, and STD2, including bsTttDualMode in table 35, p.36).
Claim 43:  the combination of DbyAC4, Fuchs, and STD2 further teaches, according to claim 33 above, wherein the method comprises inserting a header field into the superframe (STD2, the discussion in claim 38 above, table 5); and the header field is indicative of whether or not the superframe comprises an extension field for additional information regarding the immersive audio signal (STD2, including bsDcuFlag, bsDcuFlag2, etc., indicating whether parameter of DCU algorithm included or not, p.36, similar to bsPdgFlag indicating post downmix compensation gain, section 7.4, p.45).
Claim 44:  the combination of DbyAC4, Fuchs, and STD2 further teaches, according to claim 33 above, wherein a superframe comprises two or more frames of the one or more downmix channel signals (DbyAC4, substreams 0, …, N with channels, and STD2, bsNumDmxChannels, bsNumObjects in table 5, p.23).
Claim 45:  the combination of DbyAC4, Fuchs, and STD2 further teaches, according to claim 33 above, wherein the coded audio data of a frame of a downmix channel signal is generated using a multi-mode and/or multi-rate speech or audio codec (including bsTttDualMode defined in table 35, p.36, with bsTttBandsLow, bsTddBandsHigh, etc., in table 5); and/or the metadata is generated using a multi-mode and/or multi-rate immersive metadata coding scheme (DbyAC4, optionally, using A-SPX or not, in fig. 17, p.21, Mid/Side coding modes, enhanced Mid/Side coding mode, section 3.3 Stereo Audio Processing).
Claim 46: the combination of DbyAC4, Fuchs, and STD2 teaches all the elements of claim 46, according to claim 33 above, including wherein the coded audio data of a frame of a downmix channel signal is encoded (DbyAC4, including using DolbyTM AC-4 encoder in fig. 1, and STD2, MPS encoder in fig. 2, UTF-8 encoding, p.39), except using an Enhanced Voice Services encoder.
An Official Notice, applied in the previous office action is the admitted prior art because the applicant failed to traverse the examiner’s assertion of the office notice, has been taken as discussed in the previous office action and see the page of the previous office action, including that using an EVS encoder to encode voice and speech audio is notoriously well-known in the art for benefits of achieving a very high bandwidth (20kHz) for high quality encoding and robust delay jitter and packet losses due to channel aware coding and improved packet loss concealment, etc., (https://en.wikipedia.org/wiki/Enhanced_Voice_Services ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied using an EVS encoder to encode voice and speech audio, as taught by well-known in the art, to the DolbyTM AC-4, etc., in the method, as taught by the combination of DybAC4 and STD2, for the benefits discussed above.
Claim 47:  the combination of DbyAC4, Fuchs, and STD2 further teaches, according to claim 33 above, wherein the superframe constitutes at least a part of a data element transmitted using a transmission protocol, notably DASH, RTSP or RTP, or stored in a file according to a storage format, notably ISOBMFF (notably, i.e., well-known, in the art in the claim).
Claim 50:  the combination of DbyAC4, Fuchs, and STD2 further teaches, according to claim 33 above, wherein the method comprises extracting one or more audio objects from the immersive audio, referred to as IA, signal (DbyAC4, immersive multichannel signals, section 3.7 A-JCC, p.8 and including channel signals and object-based mix signals inputted into the AC-4 encoder in fig. 1 and STD2, defined as bsNumObjects and bsNumDmxChannels in the SAOCSpecificConfig() in table 5, p.23); wherein an audio object comprises an object signal and object metadata indicating a position of the audio object (DbyAC4, the metadata indicates object type, position, width, divergence, etc., secton 6.2 Audio Renderer, p.22); determining a residual signal based on the IA signal and based on the one or more audio objects (DbyAC4, detect bitstream error and performing error concealment, section 4, Overview of Bitstream Syntax, p.10, and STD2, determined by bsSaocExtTyp=0, and included SAOCExtensionConfigData(0), residual coding information and corresponding DCU parameters, p.39); providing a downmix signal based on the IA signal, notably such that a number of downmix channel signals of the downmix signal is smaller than a number of channel signals of the IA signal (DbyAC4, adaptive downmix in fig. 15, and STD2, by using arbitrary downmix gain ADG with parameters DCLD, DMG, etc., p.11); determining joint coding metadata for enabling upmixing of the downmix signal to one or more reconstructed audio object signals corresponding to the one or more audio objects and/or to a reconstructed residual signal corresponding to the residual signal (DbyAC4, using advanced joint object coding A-JOC in fig. 15, and ); performing waveform coding of the downmix signal to provide coded audio data for a sequence of frames of the one or more downmix channel signals (channel 5.1 or 5.1.2 are waveform-coded along with side signals, p.21, and same as Stereo Audio Processing SAP coding, section 3.3 Stereo Audio Processing) and entrop coding the audio signal in MDCT format (entropy coding audio signal, section 3.2 Dual-Spectral Frontend, p.4) and joint coding (DbyAC4, A-JOC in fig. 2).
However, the combination of DbyAC4 and STD2 does not explicitly teach performing entropy coding of the joint coding metadata and of the object metadata of the one or more audio objects to provide the metadata to be inserted into the metadata fields of the sequence of superframes.
An Official Notice, applied in the previous office action is the admitted prior art because the applicant failed to traverse the examiner’s assertion of the office notice, has been taken as discussed in the previous office action and see the page of the previous office action, which includes that entropy coding of the metadata and the object metadata of the audio signal is well-known in the art before the effective filing date for benefits of achieving an lossless data compression with simplicity in fixed symbol length (https://en.wikipedia.org/wiki/Entropy_coding ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied entropy coding of the metadata and the object metadata of the audio signal, as taught by the well-known in the art, to the joint coding in the method, as taught by the combination of DbyAC4 and STD2, for the benefits discussed above.
Claim 53 has been analyzed and rejected according to claims 52, 50 above.
Claim 54 has been analyzed and rejected according to claim 52, 34 above.
Claim 55 has been analyzed and rejected according to claim 54, 35 above.
Claim 56 has been analyzed and rejected according to claim 54, 36 above.
Claim 57 has been analyzed and rejected according to claim 54, 38 above.
Claim 58 has been analyzed and rejected according to claim 54, 39 above.
Claim 59 has been analyzed and rejected according to claim 54, 40 above.
Claim 60 has been analyzed and rejected according to claim 54, 41 above.
Claim 61 has been analyzed and rejected according to claim 52, 42 above.
Claim 62 has been analyzed and rejected according to claim 52, 43 above.

Claims 48, 49 are rejected under 35 U.S.C. 103 as being unpatentable over DlbAC4 (above) and in view of reference Fuchs (above), STD2 (above) and Riedmiller et al. (US 20150348558 A1, hereinafter Riedmiller).
Claim 48:  the combination of DbyAC4, Fuchs, and STD2 further teaches, according to claim 33 above, wherein the header field is indicative that no configuration information field is present (STD2, by flag bsPdgFlag, bsDcuFlag, etc., p.36 and Riedmiller, flag indicating whether a burst includes supplementary data , etc., para 48, whether AES3 frames include supplementary data in the 4 LSBS of each AES3 subframe, para 153), except conveying configuration information in a previous superframe of the sequence of superframes or using an out-of-band signaling scheme.
Riedmiller teaches an analogous field of endeavor by disclosing superframe of a bitstream (title and abstract, ln 1-17 and fig. 5-6) and wherein a single metadata field for metadata adapted to the reconstruct one or more frames (a single metadata segment of a frame of the bitstream associated with one or more programs, para 224) and wherein the header field is indicative that no configuration information field is present (flag indicating whether a burst includes supplementary data , etc., para 48, whether AES3 frames include supplementary data in the 4 LSBS of each AES3 subframe, para 153); and conveying configuration information in a previous superframe of the sequence of superframes or using an out-of-band signaling scheme (Riedmiller, sharing the metadata in all bitstreams, para 31) for benefits of saving bandwidth of audio encoder by sharing the protection bits for multiple bitstreams so that coding power can be reduced significantly (para 36, 155) and precisely description of the encoded primary audio data by adding the supplementary data including the metadata (para 5) and hybrid of channel-based and object-based audio signals specified by the metadata (para 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein conveying configuration information in a previous superframe of the sequence of superframes or using an out-of-band signaling scheme, as taught by Riedmiller, to the the header field in the superframe, as taught by the combination of DbyAC4, Fuchs, and STD2, for the benefits discussed above.
Claim 49:  the combination of DbyAC4, Fuchs, STD2, and Riedmiller further teaches, according to claim 33 above, wherein the method comprises a. inserting coded audio data for one or more frames of a first downmix channel signal and a second downmix channel signal derived from the immersive audio signal, into one or more first data fields and one or more second data fields of the superframe, respectively (DbyAC4, conventional channel-based coding, section 2 System Overview, and channel-based coding and object-based coding by DolbyTM AC-4 encoder and STD2, defined by bsNumObjects and bsNumDmxChannel in table 5, p.23, and explanation in p.36); wherein the first downmix channel signal is encoded using a first encoder, and wherein the second downmix channel signal is encoded using a second encoder (channel-based coding and Riedmiller, channel-based coding by AES3 to generate PCM audio samples, para 7, and object-based encoding, para 17); and providing configuration information regarding the first encoder and the second encoder within the superframe, within a previous superframe of the sequence of superframes or using an out-of-band signaling scheme (DbyAC4, providing coding mode such as Mid/Side coding modes, enhanced Mid/Side coding mode, A-SPX coding mode in fig. 5, section 3.4 Advanced Spectral Extension, and STD2, different coding mode such as bsTddDualMode in table 35, bsTtnDualMode in table 36, etc., Riedmiller, the discussion in claim 48 above).

Response to Arguments

Applicant's arguments filed on August 19, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654